Citation Nr: 1601398	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-21 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for left shoulder degenerative arthritis.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for degenerative arthritis of the spine.

3.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1986 to June 1992, December 2000 to July 2001, September 2001 to December 2001, December 2002 to December 2003, October 2004 to September 2005, and July 2009 to August 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In September 2014, the Veteran testified at a Board hearing in Washington, DC, before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  At the September 2014 Board hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration of this evidence.  As such, the Board may consider the evidence in the first instance.    

The issue of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), has been raised by the record, but has not been adjudicated by the AOJ.  See September 2014 Board hearing transcript, September 2014 private medical opinion by Dr. D.M.  As noted below, the Veteran has withdrawn his claims for increased ratings.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).




FINDINGS OF FACT

1.  At the September 2014 Board hearing, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal for higher initial disability ratings for left shoulder degenerative arthritis and degenerative arthritis of the spine.

2.  The Veteran is currently diagnosed with major depressive disorder and PTSD.  

3.  The Veteran experienced a traumatic event in service and the current acquired psychiatric disorders are causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the issue of an initial disability rating in excess of 20 percent for left shoulder degenerative arthritis are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for the withdrawal of the substantive appeal as to the issue of an initial disability rating in excess of 20 percent for degenerative arthritis of the spine are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the appeal must be denied due to a lack of legal merit.  As the withdrawn issues are decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  

Further, the Board is granting service connection for PTSD and major depressive disorder, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Withdrawal of Appeal for Higher Initial Ratings

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on the record at the September 2014 Board hearing, the Veteran withdrew the appeal for higher initial disability ratings for left shoulder degenerative arthritis and degenerative arthritis of the spine; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal further with respect to these issues, and they will be dismissed without prejudice to refiling.




Service Connection for an Acquired Psychiatric Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  

In this case, the Veteran has been diagnosed with major depressive disorder and PTSD, neither of which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R.	 § 3.303(b) only applies to "chronic" diseases listed at 3.309(a)).    

The Veteran contends, in essence, that his acquired psychiatric disorders are related to active service, specifically falling 30 to 40 feet into the water from a moving boat during service.  The Veteran asserts that he was sinking and almost killed by the propellers of the ship before being rescued.  See September 2014 Board hearing, September 2011 VA examination report.  The Veteran contends that he has experienced symptoms of PTSD and depression since this near death experience.  See July 2011 written statement, May 2014 substantive appeal (on a VA Form 9).

First, the Veteran has current diagnoses of major depressive disorder and PTSD.  See September 2014 private medical opinion by Dr. D.M.

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced an in-service traumatic event and psychiatric symptoms.  The unfavorable evidence includes the silence in the service treatment records with regard to treatment for psychiatric symptoms or report of the in-service boating accident.  

With regard to the silence in the Veteran's service treatment records, the Board notes that, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  Here, there is no indication that he engaged in combat with enemy forces or that any psychiatric symptoms manifested while in combat.   

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (holding that "the Board erred by treating the absence of evidence as negative evidence that a veteran's skin condition was not exceptionally repugnant, because this is not a situation where silence in the records tends to disprove the fact"); see also Fed. R. Evid. 803(7) (absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded) (cited in Buczynski).

In this case, while the service treatment records appear to be complete in relevant part, the Board finds that the in-service traumatic event and psychiatric symptoms experienced by the Veteran would not necessarily have been recorded had they occurred.  Since the Veteran was not physically injured at the time of this accident, the Board finds that it would not necessarily been recorded in the service treatment records.  Further, the morning reports and deck logs from the date of this incident have not been associated with the claims file.  As such, silence in the service treatment records may not be used as contradictory evidence with regard to the claimed in-service psychiatric event and symptoms.

The Veteran has consistently reported the occurrence of the above noted in-service traumatic event to mental health professionals and throughout the course of this appeal.  His statements are credible because the statements are internally consistent and consistent with the other evidence of record, including a September 2014 written statement from his spouse who was married to him at the time of the in-service event.  The September 2011 VA examiner noted that the reported stressor occurred during military service.   

Next, the weight of the evidence is at least in equipoise as to whether the currently-diagnosed acquired psychiatric disorders are related to service.  The evidence weighing against the claim includes the September 2011 VA examination report.  The VA examiner assessed that the Veteran did not meet the diagnostic criteria for PTSD and diagnosed the Veteran with major depressive disorder, single episode, severe without psychotic features.  The VA examiner opined that the Veteran's psychiatric symptoms are less likely the result of military service and more likely than not situationally based.  The VA examiner noted that, when the Veteran returned to his civilian work and he was not compensated what he believed he deserved, he became angry and was laid off.  The VA examiner noted that the Veteran had been struggling with low self-confidence since being unable to secure full-time work and with a fear that his spouse may leave him.   

The September 2011 VA examiner's opinion was based, at least in part, on the lack of diagnosis of PTSD.  As noted above, the Board finds that the Veteran has a current diagnosis of PTSD.  As such, the September 2011 VA medical opinion is inadequate because it was not based on a fully accurate factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Conversely, in a September 2014 private medical opinion, the Veteran reported a life threatening accident during service in May 2010 in the Arabian Gulf.  Dr. D.M. opined, based on review of the records, the past medical history, and in-person psychiatric examination, that it is as likely as not that the Veteran's major depression and PTSD are due to the in-service traumatic experience.  Dr. D.M. noted that the Veteran did not have a diagnosis of PTSD prior to entering service, and his PTSD arose during service.  Dr. D.M. opined that the Veteran's service has proven to be a significant psychosocial stressor and is the sole etiological contributor to his mental disorders.

The Board is not obligated to accept medical opinions premised on a veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran).  

In this case, the history provided to Dr. D.M. by the Veteran is the same history of a traumatic event in service that he has repeatedly detailed to the Board and to health care professionals and which the Board has found to be credible.  As such, the September 2014 private opinion is of significant probative value.

Further, in a September 2014 written statement, the Veteran's spouse, who is a registered nurse, detailed the Veteran's psychiatric symptoms since service separation.  The Veteran's spouse acknowledged that, as a nurse, she cannot diagnose him with PTSD or any other ailment, but noted that, from her own research, the Veteran displays almost every symptom she has come across regarding PTSD.

The Veteran has current diagnoses of major depressive disorder and PTSD.  The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed PTSD is related to the in-service traumatic event.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R.	 § 3.102.

	(CONTINUED ON NEXT PAGE)


ORDER

The appeal for an initial disability rating in excess of 20 percent for left shoulder degenerative arthritis, having been withdrawn, is dismissed.

The appeal for an initial disability rating in excess of 20 percent for degenerative arthritis of the spine, having been withdrawn, is dismissed.

Service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


